 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
          CLINTON E. CASEY,
 7
                                 Plaintiff,
 8
               v.                                         C18-1358 TSZ
 9
          ALCOA CORPORATION; ARCONIC,                     MINUTE ORDER
10        INC; and METROPOLITAN LIFE
          INSURANCE CO.,
11
                                 Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14          (1)     Defendant Arconic, Inc.’s Motion to Dismiss, docket no. 3, is DENIED.
     Plaintiff has pled facts which, taken as true, state a claim for relief under Washington’s
15   Industrial Insurance Act. Contrary to Defendant’s position, the Washington Supreme
     Court’s decision in Walston v. Boeing Co. does not stand for the proposition that “a claim
16   based on an asbestos-related disease cannot satisfy the [actual knowledge of certain
     injury test] as a matter of law” (Def.’s Mot. to Dismiss, docket no. 3 at 2), nor does it
17   require an “allegation on the medical certainty of injury from asbestos exposure” (Def.’s
     Reply, docket no. 16 at 4). Rather Walston held, after discovery, that “[a]s the experts in
18   this case acknowledge, asbestos exposure is not certain to cause mesothelioma or any
     other disease” and “Walston has not raised an issue of material fact as to whether
19   [defendant] had actual knowledge that injury was certain to occur.” Walston v. Boeing
     Co., 181 Wash.2d 391, 397 (2014). Walston and the other Washington cases Defendant
20   cites were decided on summary judgment after discovery and the development of
     evidence. See, e.g., Shellenbarger v. Longview Fibre Co., 125 Wash. App. 41, 49 (2004)
21   (affirming summary judgment against plaintiff where “[w]e know now that asbestos
     exposure does not result in injury to every person, and the evidence does not suggest
22   [defendant] believed otherwise 30 years ago”) (emphasis added). The only case
     Defendant identifies that was decided on a motion to dismiss is Hornsby v. Alcoa, Inc., an
23

     MINUTE ORDER - 1
 1 unpublished Ninth Circuit memorandum opinion upholding dismissal where plaintiff
   alleged the Defendant was aware that injury was certain to occur and “was aware of
 2 various medical studies and testimony that showed it was ‘biologically plausible for
   aluminum particles to cause pulmonary fibrosis,’ and ‘exposure to aluminum powder is
 3 thought to be directly correlated with the development of pulmonary fibrosis in aluminum
   industry workers.’” 715 Fed. Appx. 642, 643 (9th Cir. 2017). There is no comparable
 4 allegation in Plaintiff’s pleadings suggesting that it is merely “plausible” that there is a
   connection between exposure and injury. Hornsby himself did not know he was injured
 5 until years after he left Alcoa. The Hornsby court properly concluded it was not plausible
   that his employer would have known. In contrast, Plaintiff in this case has alleged that
 6 injury was certain, and that Defendant “possessed actual knowledge that asbestos
   exposure was certain to cause injury to exposed employees, yet deliberately disregarded
 7 said knowledge.” Complaint, docket no. 1-3 ¶ 4.2; see also id. (“Defendant Alcoa, Inc.
   has been aware of the human health risks associated with asbestos since the 1940s.”).
 8
           (2)    Defendant Arconic, Inc.’s Motion for Protective Order, docket no. 14, is
 9 GRANTED       in part and DENIED in part. Plaintiff’s request was served prior to a Rule
   26(f) conference in violation of Federal Rule of Civil Procedure 26(d). Defendant’s
10 Motion for Protective Order is GRANTED without prejudice to Plaintiff re-serving his
   requests at the appropriate time. Defendant’s Motion is DENIED to the extent it seeks
11 costs and fees associated with bringing the motion. Plaintiff reasonably believed
   discovery into Defendant’s knowledge regarding the certainty of injury might be
12 necessary to avoid dismissal and propounded requests on that topic. Declaration of Justin
   Olson, docket no. 13, Ex. 1 at 3-6. Moreover, Plaintiff offered to extend the deadline for
13 responding to discovery requests until after the Court ruled on the pending motion to
   dismiss, and also attempted to discuss other matters required by Federal Rule of Civil
14 Procedure 26(f). Defendant terminated the discussion, rather than seeking an agreement
   to hold the conference at a later time after the Court ruled on the pending motion.
15 Therefore, to the extent Defendant was prejudiced by the early discovery requests,
   Defendant failed to take appropriate steps to avoid or mitigate any injury. In any event,
16 the Court has already entered an order regarding initial scheduling dates, docket no. 20,
   which requires the parties to conduct their Rule 26(f) conference on or before
17 December 3, 2018. Once that conference has been conducted, the parties may serve
   discovery in compliance with the Federal Rules and this Court’s Local Rules.
18
           (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

           Dated this 16th day of November, 2018.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 2
